PER CURIAM:
Amador Valentin appeals the district court’s denial of his motion to recommend *786to the bureau of prisons that he serve his federal sentence at a state facility, which he filed six years after his conviction became final. Miguel Caridad, appointed counsel for Valentin, has filed a motion to withdraw on appeal supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial of Valentin’s motion is AFFIRMED.